The bill is to enjoin a judgment at law for fraud in its procurement. The appeal is from a decree overruling demurrers to the bill.
The case made by the bill and exhibits is in substance this:
John Hughley, an employee of complainant, was killed by accident under conditions entitling a lawful wife, as a legal dependent, to compensation under the Workmen's Compensation Law (Laws 1919, p. 206). Thereafter the respondent "Mary Belle Bolden, alias Mary Belle Hughley," filed her petition in the circuit court claiming compensation as the dependent wife of the deceased employee. *Page 335 
On the hearing the petitioner and a witness for her testified in open court that she was lawfully married to the deceased about six years prior to his death and was living with him as his wife at the time of his death. Thereupon a judgment was rendered against complainant awarding compensation. About six months after this judgment was rendered complainant discovered it had been procured by fraud and misrepresentation in that petitioner was never married to the deceased and was not living with him at the time of his death, and the testimony to these facts was false and fraudulent. It is averred the testimony was not known to complainant to be false at the time of the trial, and that due diligence was used to ascertain all the facts pertaining thereto. The exhibit shows the proceeding for compensation was in the name of "Mary Belle Hughley."
The equity of the bill is challenged by general demurrer, and by special grounds setting up that the fraud alleged is perjury or false swearing; that it is not fraud in the act of obtaining the judgment, or in its concoction; that it is not extrinsic or collateral to the matter which was tried and determined by the judgment in question.
Under the averments of the bill, taken as true on demurrer, the very existence of the cause of action was simulated, a mere concoction, conceived with malus animus, and supported by perjury. Money so obtained, without the aid of a court, as the unwitting instrument of fraud, would be money obtained under false pretenses, denounced as a felony in Alabama. In moral obliquity it is analogous to obtaining money by falsely personating another with intent to defraud, made a felony by section 4136, Code of 1923. Again it is analogous in principle to falsely personate another in judicial proceedings whereby the person so personated may become liable for a sum of money. Code 1923, § 4154. In the one case the person so personated is defrauded by the imposition of a burden, maybe in the interest of a third person; while in the other the fruits of the fraud inure to him who is guilty thereof. The fraud here set up was "in the procurement of the judgment itself"; fraud "practiced in the act of obtaining judgment." It was fraud in simulating and setting up in the suit a relationship to deceased going to the jurisdiction of the court. The court's jurisdiction was invoked by fraud. In such case there is a fraud on the court as well as the opposing party. The case is different from one of antecedent fraud entering into the transaction giving rise to the suit. In the latter case the question of fraud vel non is an issue between the parties — is "intrinsic," as that term is used in the authorities.
Perjury or false swearing in the course of litigation is not per se a ground of equitable interference with judgments at law. One reason of the rule is that ordinarily the opposing party has knowledge of the falsity of the testimony, or has reason to expect any testimony which will prove the case of his adversary. The truth of the case is the very issue to be determined in the trial at law. The more insistent reason is that it would tend to throw into the court of equity all cases where an issue of veracity has arisen in the trial at law, burden the equity court with the retrial of issues which were or should have been settled at law, and impair the dignity and binding force of judgments of courts of co-ordinate jurisdiction. It is well said that injustice is better tolerated in an occasional case than the general injustice, uncertainty, delay, and expense which would otherwise result.
But where the jurisdiction of the court of law is acquired by the fraudulent concoction of a simulated cause of action, the fraud itself to be consummated through the instrumentality of a court of justice, the protection of the court demands that there should be a remedy. We can conceive of no worse reflection upon a judicial system, no lowering of its dignity and of the respect due to its findings more regrettable than that the tribunal of justice may become an impotent agency of fraud against those who look to it for protection and who are free from fault or neglect in the premises. A court of equity becomes the friend of the court of law in relieving against such results. That the fraudulent scheme contemplated perjury and was consummated thereby does not lessen the call to the jurisdiction of a court of equity.
Such, we think, is the case alleged in the present bill, and that it is not subject to the grounds of demurrer assigned thereto. In our view, this is the effect of our decisions wherein this court has frequently defined the equity jurisdiction, with full review of authorities. We here cite these cases without again reviewing and restating their holdings: Keenum v. Dodson, 212 Ala. 146, 102 So. 230; Hardeman v. Donaghey, 170 Ala. 362, 367, 369, 54 So. 172; Noble v. Moses, 74 Ala. 616; Cromelin v. McCauley, 67 Ala. 542; Edmondson v. Jones, 204 Ala. 134, 85 So. 799; Sims v. Riggins,201 Ala. 99, 105, 106, 77 So. 393; De Sota Coal Min.  Dev. Co. v. Hill, 194 Ala. 537, 69 So. 948; Id., 188 Ala. 667,65 So. 988; Danne v. Stroecker, 210 Ala. 483, 98 So. 479; Harris v. Harris, 208 Ala. 20, 93 So. 841; Evans v. Wilhite, 167 Ala. 587,52 So. 845; Nixon v. Clear Creek Co., 150 Ala. 604,43 So. 805, 9 L.R.A. (N.S.) 1255; McDonald v. Pearson, 114 Ala. 630,21 So. 534; Watts v. Frazer, 80 Ala. 186; Hall v. Pegram,85 Ala. 522, 5 So. 209, 6 So. 612; Humphries v. Burleson,72 Ala. 1; Alder v. Van Kirk L.  C. Co., 114 Ala. 551,21 So. 490, 62 Am. St. Rep. 133; United States v. Throckmorton,98 U.S. 61, 25 L. Ed. 93; United States v. Beebe, 180 U.S. 343,21 S. Ct. 371, 45 L. Ed. 563; Marshall v. Holmes, 141 U.S. 589,12 S. Ct. 62, 35 L. Ed. 870; Marine Ins. Co. v. *Page 336 
Hodgson, 7 Cranch (11 U.S.) 332, 3 L. Ed. 362; Greenleaf v. Maher, Fed. Cas. No. 5,780, 2 Wash. C. C. (Pa.) 393; 6 Pom. Eq. Jur. p. 1092; 2 Story Eq. Jur. § 1575; Freeman on Judgments, § 489; 34 C. J. p. 473, note 80; 1 Black on Judgments, §§ 369, 370; note 54 Am. St. Rep. 227.
Affirmed.
ANDERSON, C. J., and SAYRE, THOMAS, and MILLER, JJ., concur.